Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to all pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over CN 207148066U to Morris et al., with a publication date of 3/27/2018, (hereinafter “Morris”) in view of JP 2008070286A to Ao Y et al. (hereinafter “Ao”)  
Note: Machine translated documents for Morris and Ao are attached to the office action for easier reference.

Regarding Claim 1, Morris teaches a sensor installation (see abstract, Fig. 1) comprising: 
a sensor module (see gas sensor module comprising a gas sensor 102 and a gas sensor housing 104, Fig. 1, see page 3, lines 24 - 30): 
a sensing element (gas sensor 102, Fig. 1) within the sensor module (see arrangement at Fig. 1) that senses a characteristic of an environment (see page 3, lines 24 – 30 describing the gas sensor configured to detect flammable, toxic and/or flammable gases that are present in a particular environment);
a sensor module housing (gas sensor housing 104, Fig. 1, see page 3, lines 24 – 30) configured to contain the sensor module (see arrangement at Fig. 1); 
a filter assembly (filter assembly 106, Fig. 1, see page 3, lines 24 – 46) coupled to the sensor module housing (see arrangement at Fig. 1 illustrating the gas sensor housing 104 coupled to the filter assembly 106, see also descriptions at page 3, lines 24 - 46). 
Morris does not explicitly teach wherein the filter assembly comprises a calibration port configured to provide a direct fluid pathway to the sensing element. 
Ao, in the field of filter assemblies for gas sensors, teaches filter assembly (see filter assembly having body 10, Fig. 1, see paragraphs [0001], [0005], [0009]) comprises a calibration port (see through-hole 21, Fig. 2, see paragraph [0010]) configured to provide a direct fluid pathway to the sensing element (see paragraphs [0011] – [0014], see arrangement at Fig. 4).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the filter assembly having a calibration port of Ao into Morris in order to allow calibration of the gas detector thus improving manufacturing costs, size and weight of the detector.  The modification further allows for a more accurate, sensitive and reliable detector.

Regarding Claim 2, Morris as modified above teaches wherein the filter assembly (see filter assembly 106 that is coupled to gas sensor housing 104 through gasket 112 as described at page 3, lines 31 - 46) is a detachable filter assembly configured to releasably couple to the sensor module housing (see page 3, lines 36 – 46, page 4, lines 5 - 14, Figs. 1, 3).  

Regarding Claim 3, Morris as modified above teaches wherein the filter assembly (106, Fig. 1 and/or 300, Fig. 3) further comprises an attachment mechanism (latching features 302, Fig. 3, see page 4, lines 5 - 14) configured to attach the filter assembly (106 and/or 300) to the sensor module housing (104, Fig. 1, see page 4, lines 5 - 14).  

Regarding Claim 4, Morris as modified above teaches wherein the filter assembly further comprises a securing mechanism (“U” shaped body 314 and protrusion 304, Fig. 3) configured to secure the filter assembly (300, Fig. 3) to the sensor module housing (see for instance the latching features 302 comprising an inverted “U” shaped body 314 and a protrusion 304 that is configured to be received by a receiving portion in a gas sensor housing, see page 4, lines 5 - 14).  

Regarding Claim 5, Morris in view of Ao as modified above teaches wherein the calibration port (21, Fig. 2 of Ao) further comprises a coupling mechanism (see paragraph [0010] of Ao describing shaft 22 having a through-hole 21 at its center axis and a screw member 25 provided with a gripping portion 24, see also paragraph [0014] describing coupling mechanism that couples to the gas detector).  

Regarding Claim 6, Morris in view of Ao as modified above teaches wherein the fluid pathway is substantially enclosed (see Figs. 2, 4 of Ao illustrating the fluid pathway that extends in the through-hole 21 being substantially enclosed by the plug 26, see paragraphs [0012], [0017).  

Regarding Claim 7, Morris in view of Ao as modified above teaches comprising a calibration channel coupled to and in fluid communication with the calibration port (see paragraph [0014] of Ao describing injecting standard gas through the screw member, thus the injector is considered as the calibration channel).  Even though Ao teaches the Ao is silent regarding the connection channels as being a calibration hose that is permanently coupled.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use hose for the connection, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960)

Regarding Claim 8, Morris in view of Ao as modified above teaches a calibration tube (see through hole 33, Fig. 3, see paragraph [0011] of Ao) coupled to the calibration port (through-hole 21, Figs. 2, 4 of Ao) and to a fitting (see screw member 25 with gripping portion 24, Figs. 2, 4, see paragraphs [0010] – [0014] of Ao) wherein the fitting is in fluid communication with a calibration hose (see paragraph [0014] of Ao describing standard gas being injected through the tip of the screw member 25).
Even though Ao teaches the arrangement as indicated above, Ao is silent regarding the fitting is in fluid communication with a calibration hose.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use hose for the connection, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960)

Regarding Claim 9, Morris teaches a detachable filter assembly (see replaceable filter assembly 300, Fig. 3, see page 4, lines 5 - 14) comprising: 
a filter (see filter element 308, Fig. 3, see page 4, lines 15 - 23); 
a filter assembly housing (see filter housing 310, Fig. 3, see page 4, lines 5 - 14) defining a body of the filter assembly (see arrangement at Fig. 3); 
an attachment mechanism (latching features 302, Fig. 3, see page 4, lines 5 - 14) configured to couple to a sensor installation (see page 4, lines 5 - 14 describing the filter housing 310 comprising latching features 302 configured to couple filter assembly 300 to a gas sensor housing of for instance Fig. 1); 
a securing mechanism (“U” shaped body 314 and protrusion 304, Fig. 3) configured to mate with a mating feature on the sensor installation (see for instance the latching features 302 comprising an inverted “U” shaped body 314 and a protrusion 304 that is configured to be received by a receiving portion in a gas sensor housing, page 4, lines 24 - 29).
 Morris does not explicitly teach wherein a calibration port configured to provide a direct fluid pathway to the sensing installation. 
Ao, in the field of filter assemblies for gas sensors, teaches filter assembly (see filter assembly having body 10, Fig. 1, see paragraphs [0001], [0005], [0009]) comprises a calibration port (see through-hole 21, Fig. 2, see paragraph [0010]) configured to provide a direct fluid pathway to the sensing element (see paragraphs [0011] – [0014], see arrangement at Fig. 4).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the filter assembly Ao into Morris in order to allow calibration of the gas detector thus improving manufacturing costs, size and weight of the detector.  The modification further allows for a more accurate, sensitive and reliable detector.

Regarding Claim 10, Morris as modified above teaches wherein the attachment mechanism comprises an inverted "U" shaped body (“U” shaped body 314, Fig. 3).  

Regarding Claim 11, Morris as modified above teaches wherein the attachment mechanism comprises a cylindrical body (see attachment mechanism 302 generally comprising a cylindrical body as shown at Fig. 3).  

Regarding Claim 12, Morris as modified above teaches wherein the securing mechanism comprises a protrusion (protrusion 304, Fig. 3) configured to be receivably coupled to the mating feature (see page 4, lines 5 - 14 and arrangement at Fig. 3).  

Regarding Claim 13, Morris in view of Ao as modified above teaches wherein the fluid pathway is substantially enclosed (see Figs. 2, 4 of Ao illustrating the fluid pathway that extends in the through-hole 21 being substantially enclosed by the plug 26, see paragraphs [0012], [0017).  

Regarding Claim 14, Morris as modified above teaches wherein the body comprises open sensor detection areas configured to provide fluid access to a sensing element 

Regarding Claim 15, Morris as modified above teaches wherein the senor module (see for instance sensor module 408, Fig. 4A) includes a guide (see receiving portions 416, Fig. 4A, see page 5, lines 5 - 17) that positions the sensor module (408) into a correct installation configuration (see arrangement at Fig. 4A and description see page 5, lines 5 - 17).  

Regarding Claim 16, Morris as modified above teaches wherein the calibration port (21, Fig. 2 of Ao) further comprises coupling mechanisms configured to secure a calibration channel to the calibration port (see Fig. 4 and paragraph [0014] of Ao describing standard gas being injected through the tip of the screw member 25, thus comprising a coupling mechanism that secures the calibration channel such as injector to the calibration port).  
Even though Ao teaches the connection channels as indicated above, Ao is silent regarding the connection channels as being a hose.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use hose for the connection, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960)

Regarding Claim 17, Morris in view of Ao as modified above teaches wherein the calibration port is at an offset angle relative to the sensor installation (see arrangement of Ao at Fig. 4).  Even though Ao illustrates the arrangement being at an angle, Ao does not explicitly teach the angle being at an offset angle, however, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to arrange the calibration port as claimed, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art.  In re Stevens, 1010 USPQ 284 (CCPA 1954).  

Claims 18 – 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ao.

Regarding Claim 18, Ao teaches a method of providing calibration fluid to a sensor installation (see abstract describing a filter capable of injecting standard gas for calibration into a sensor) comprising: 
coupling a detachable filter assembly (see detachable filter assembly 10, Fig. 1, see paragraphs [0005], [0009] and [0011]) to the sensor installation (see gas detector 30, Fig. 3 and paragraph [0011] describing the gas detector 30 with filter mounted, see Figs. 3, 4) wherein the detachable filter assembly (10) comprises a calibration port (see through-hole 21, Figs. 2, 4, see paragraph [0010]) configured to provide a direct fluid pathway to the sensor installation (see sensor installation 30 with sensor 34 at Figs. 3, 4, see paragraphs [0010] – [0014]).
Ao teaches the coupled arrangement as described above, Ao is silent regarding coupling a calibration hose to the calibration port.  
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use hose for the connection, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960)  
Ao as modified above further teaches; 
coupling a calibration fluid source to the calibration hose (see arrangement at Fig. 4, see paragraph [0014] describing calibration of the sensor 34 by injecting standard gas via hole 21 to reach sensor 34): and 
activating the calibration fluid source (see paragraph [0014] describing injecting/activating the standard gas, thus reading on the invention as claimed) such that a calibration fluid flows to the sensor installation through the calibration hose (see modification above, see also paragraph [0014]).  

Regarding Claim 19, Ao as modified above teaches wherein the calibration fluid source is at a remote location relative to the sensor installation (see paragraph [0014] and arrangement at Fig. 4 describing standard gas being injected through the screw member 25, thus being remote).  

Regarding Claim 20, Ao as modified above teaches wherein activating the calibration fluid source comprises coupling a calibration fluid container to the calibration hose (see 

Regarding Claim 21, Ao as modified above teaches wherein activating the calibration fluid source comprises a control system automatically operating the calibration fluid source (see modification above).  Ao may be construed as not explicitly teach a control system that automatically operates the calibration fluid source.  However, It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a control system that automatically operates the calibration fluid source, since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art.  In re Venner, 120 USPQ 192 (CCPA 1958).
  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form accompanying this office action which includes the following relevant art:
Taylor (US 2013/0263854 A1) teaches ventilator apparatus having a removable filter assembly.
Ding (U.S. 2016/0213954 A1)  teaches The sensor device has a cylindrical housing for insertion into a sorbent bed of a filter, and can be removed from the bed and reused at the end of the filter service.  The device further incudes a filter cartridge having a receiving structure.
KR 100609510 B1 teaches probe for gas analysis comprising a cartridge filter inserted on the outer cylinder of a gas detector and a filtering unit including a calibration gas inlet.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARRIT EYASSU whose telephone number is (571)270-1403. The examiner can normally be reached M - F: 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on (571)272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/MARRIT EYASSU/Primary Examiner, Art Unit 2861